Opinion issued October 14, 2004





 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00923-CR
____________

IN RE JORGE ALBERTO SANCHEZ, Applicant




Original Proceeding on Petition for Writ of Habeas Corpus



 
MEMORANDUM  OPINION
               Applicant, Jorge Alberto Sanchez, filed an application for writ of habeas
corpus in this Court, complaining that he was being held without bail in cause number
990907, then pending in the 177th District Court of Harris County.  Since applicant
filed his writ application in this Court, he pleaded guilty in cause number 990907 and
the trial court sentenced him to confinement in jail for 180 days.
               The courts of appeals have no original habeas corpus jurisdiction in criminal
matters.  Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no
pet.); Ex parte Denby, 627 S.W.2d 435, 435 (Tex. App.—Houston [1st Dist.] 1981,
orig. proceeding); Tex. Gov’t Code Ann. § 22.221(d) (Vernon 2004-2005). 
Therefore, we are without jurisdiction to grant habeas corpus relief.
     
               Accordingly, we dismiss the application for want of jurisdiction.  
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).